           Case 2:19-cv-01067-RSM Document 17 Filed 05/12/20 Page 1 of 2



 1
                                                      THE HONORABLE RICARDO S. MATINEZ
 2

 3

 4

 5

 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8                       OF THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
      MARIE-ANNE HARKNESS,
10                                                         No. 2:19-cv-01067 RSM
      Plaintiff,
11                                                         ORDER TO STRIKE TRIAL DATE
              vs.
12
      SAFEWAY, INC.;
13    Defendant.

14
                                                   ORDER
15
             It is ORDERED, ADJUDGED, and DECREED that the foregoing Motion in the above-
16
     captioned case be GRANTED.
17
             It is further ORDERED that the parties shall submit a Joint Status Report to the court
18
     on or before June 22, 2020 addressing the following issues:
19
             (a) the number of court days needed to try the case;
20
             (b) whether settlement is possible;
21
             (c) mechanisms and/or procedures that could be utilized to shorten the trial, such as
22
             waiving a jury, submitting deposition testimony or expert reports in lieu of live
23
             witnesses, stipulating to undisputed facts, and any other proposed procedures;
24
         ORDER - 1                                                           R O B E R T D. B O H M , PL LC
                                                                                            PO BOX 25536
                                                                              FEDERAL WAY, WA 98093
                                                                                            2 0 6 -4 6 3 -6 7 6 7
                                                                      RDBOHM@PREMISESINJURYLAW.COM
           Case 2:19-cv-01067-RSM Document 17 Filed 05/12/20 Page 2 of 2



 1           (d) a proposed schedule for completing any remaining discovery and any motions that

 2           need to be filed and ruled upon by the Court.

 3           It is further ORDERED that the Court will, after reviewing the joint status report, set

 4   a new trial date on a date convenient to court and counsel, entering a new scheduling order as

 5   to those issues still outstanding.

 6

 7
             ORDERED on this 12th day of May, 2020.
 8

 9

10

11
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24
         ORDER - 1                                                           R O B E R T D. B O H M , PL LC
                                                                                            PO BOX 25536
                                                                              FEDERAL WAY, WA 98093
                                                                                            2 0 6 -4 6 3 -6 7 6 7
                                                                      RDBOHM@PREMISESINJURYLAW.COM
